﻿ Mr. President, I offer you my warmest congratulations on your election to preside over the work of this session, for which there are great expectations of peace and international co-operation, so necessary to the commitment undertaken by Governments and nations. Mexico and Panama have strong bonds of friendship; they share goals and beliefs that lead them to act in unison in the international sphere and to take joint initiatives in Latin America.
Indeed, it was on Contadora Island that we, along with Colombia and Venezuela, took diplomatic steps to solve, by reducing tension and by political understanding, the conflicts in Central America which pose such a serious danger to the region and world coexistence.
The Government of Mexico is confident that your efforts as President of the General Assembly will indeed be productive. Your political and diplomatic experience, joined with the collaboration of Member States, will undoubtedly contribute to dispelling anxieties and strengthening confidence in the Organization and in the future of international relations.
The activities of the Secretary-General also lead us to expect more imaginative and coherent multilateral action.
The Organization's spirit of universality has been enriched by the membership of Saint Christopher and Nevis. We welcome that membership and extend to the Government and people of that country our fraternal greetings.
In this statement which I have the honour to make in the Assembly, when I am speaking for the first time on behalf of the Government of President Miguel de la Madrid Hurtado, I wish to reaffirm the unbreakable continuity of Mexico's foreign policy and of its active commitment to the principles of international coexistence. I should like also to express the full confidence of the President of Mexico in the vocation and capacity of international bodies to ensure international peace and security and to meet the needs of justice and fairness demanded by the developing world.
In the present Central American crisis there are three basic aspects of international policy. First, there is the quest for new forms of organization that will meet the needs and aspirations of all the peoples. Secondly, there is the struggle for a regional coexistence that will take into account the legitimate interests of all the countries concerned, quite apart from global strategic confrontations. Finally, there is the certainty that there is still room for the political solution of the disputes, as the only alternative to the use of force. I should like to spell out those three aspects.
The characteristics of the contemporary world are such that all States are responsible for international harmony. No country can remove itself from the problems of others, nor can it be indifferent to those problems. Thus, regional life can often provide ideas and experiences which are of general usefulness and which can contribute to the formulation of a just and peaceful international order.
It is natural for developing societies—in Africa, Asia and Latin America—to show a constant trend towards change. Our structures require constant revision in the quest for more advanced stages of political, economic, and social development. Despite its inherent problems and contradictions, this impulse towards renewal is both a bard fact and a potential for progress for our peoples.
Within the process, which is always difficult, Latin America is today suffering from the ancient conflict between those who wish to keep an obsolete social order unchanged and those who seek to transform it. Resistance to change prolongs and aggravates the crisis and exacerbates ideological confrontation.
The concentration of wealth and the fact that large social sectors are as a consequence left on the margins of society, together with the unsteady development of political institutions, leads to violence, intolerance, and restrictions on freedoms. As long as there is no real respect for individual and social rights, with the consequence that the political order as a whole does not meet the deeply felt needs of the people, the root causes of the regional malaise will remain. Bipolar confrontation has nothing to do with the true roots of the conflict in Latin America. That is why we insist on the imperative need to remove this crisis from the area of East-West confrontation and from any claims to hegemony.
Lasting peace in Central America can be achieved only by means of full respect for the principles of the self- determination of peoples and of non-intervention. Systems of social organization cannot be mechanically transferred, far less be imposed in a different context. Let us allow the developing peoples themselves also to enrich mankind's political tradition through their own unique experience and talent.
A change in one or more countries should not fatally endanger regional coexistence or necessarily threaten the world balance of power. In order to avoid becoming committed to the impossible goal of halting the march of history, we must respect the principle of pluralism everywhere. It is also indispensable to identify and to deal with conflicts in accordance with their specific character, without any unwarranted interference or Manichean simplifications.
The aim of our peoples is development with independence and justice, not to join power blocs. In Central America the acceptance of diversity and the practice of dialogue will make stability possible, reducing the extremism which is often more the product of harassment than of want.
Ever since the establishment of the United Nations, we have been able to avoid a universal conflagration. Nevertheless, we have not succeeded in preventing the proliferation of conflicts, which increasingly involve the long-term interests and goals of the major Powers.
In the face of an imminent conflagration in Central America, Mexico has not hesitated to take initiatives for peace. During this year, we have joined efforts with Colombia, Panama and Venezuela in order to promote an atmosphere favourable to dialogue and negotiation among the countries of that region. Nevertheless, they are the ones that must, together with the help of the international community, establish their own framework of coexistence and solidarity.
The actions of the Contadora Group are guided by three cardinal aims, detente, political understanding and co-operation. The main goal is to halt hostilities and prevent their spread. At the same time, it is necessary establish permanent conditions of security through specific agreements and effective means of verification. Furthermore, it is essential to re-establish the framework for co-operation for development which began with such great promise in Central America. Until now, we have been able to achieve reasonable success with respect to the first aim. The Contadora Group has acted as a retaining wall to prevent the spread of the Central American conflict. Serious dangers have been avoided, notably the outbreak of open war between countries and the possible extension of hostilities. Nevertheless, the continual harassment, the acts of destabilization, border tensions, war-like incidents, the arms race, the presence of advisers and foreign military interference, as well as manoeuvres designed to intimidate, have all been unfavourable to any detente in the area.
But we all have a duty to continue our efforts. The countries of the Contadora Group must redouble their efforts, the States which are directly involved must display a will for peace and the members of the international community must lend active political support, free of ulterior motives, to the current efforts for peace.
On 17 July last, the Presidents of Colombia, Mexico, Panama and Venezuela formulated the Cancun Declaration on Peace in Central America. It reflects a high level of political determination, a quality greatly needed in these times of crisis. Our heads of State proposed a package of commitments which they believe to be feasible and necessary to ensure a gradual lessening of tension in the area.
In the framework of that Declaration, the Foreign Ministers of Costa Rica, El Salvador, Guatemala, Honduras and Nicaragua recently agreed on a document" which contains the basic elements of their commitment to achieve coexistence, security and co-operation among the five countries. Its ratification by the Governments concerned would represent meaningful progress. We would then have a first general understanding which would lead to agreements and obligations on the most serious problems of the region.
The peace efforts of the Contadora Group have received the express solidarity of many Governments. They also have the support of national and international organizations and broad sectors of world public opinion. To all these we express our thanks and urge them most respectfully to persevere in this common task.
In May of this year the Security Council unanimously adopted resolution 530 (1983), in which the international community is called upon actively to support our diplomatic endeavours and in which a specific mandate is conferred in accordance with the Charter of the United Nations.
The process we have begun in this sensitive situation requires consistent support from Member States. The Central American crisis has put to the test our capability to ensure in practice that rational policy and the law will prevail over violence.
Our region has gravely suffered from the impact of the present economic crisis. In the face of the rise in interest rates, the continuation of protectionist policies and constant deterioration in the prices of raw materials, Latin America has been placed in the very difficult situation of having to divert much-needed hard currency to debt servicing. The economic upheaval leads to grave imbalances which are beginning to delay the process of modernization and institutional progress of our countries. It is inconsistent to advocate democracy in political statements and at the same time to aggravate economic inequalities which polarize societies.
New obstacles have been added to the historic shortcomings of our economies. Some result from internal circumstances, others from the erratic functioning and chronic deterioration of the international economic system.
We, the developing countries, know how necessary it is to achieve considerable change in our economies in order to overcome shortages and make use of available resources so as to achieve justice and productivity.
Mexico has instituted a national development plan based on reality and the need to rationalize our efforts. We are acting on the basis of our recognition of the causes of the problems and confidence in our national ability to make progress in the achievement of a more efficient and democratic project.
In this project, as in the efforts made internally by other countries the world economy is very much involved. It is necessary to promote an atmosphere of international co-operation and respect which will help each country in its efforts. Otherwise there would be a clear contradiction between the objectives pursued by States internally and those they are able to achieve by means of their political will working together.
The economic situation is particularly harmful to the developing countries and confirms the validity of demands that have been made for a genuine dialogue between North and South. Global economic negotiations
constitute an urgent and primary objective. Unquestionably, from the statements made so far in the Assembly's general debate, we see that that is true. We also believe in the need to adopt in all forums immediate measures to alleviate the burden of this crisis.
The imbalance has become worse, although the economic recovery in some industrialized countries seems to have begun. The question to be answered is whether these signs can lead to s sustained generalized process of growth that could put an end to the opposite tendency, the trend towards an erosion of the productive capacity of many countries and the reduction of the standards of living of most of the world's population.
The crisis affects all nations in different ways and to different degrees. Interdependence has become clearer in its negative manifestations. The impoverishment of the developing countries limits the possibilities for expansion of the industrialized nations. Problems in one sector of the economy are reflected in others, and we have not succeeded in creating the necessary political conditions to begin a reform of the present economic order.
It is appropriate to call the attention of governments and international bodies to the fact that they must take into account the dangers to the stability of all nations presented by the imposition of formulas that place excessive pressure on the economic and social structures of the developing countries.
The results of recent international economic meetings have not been encouraging. The Group of 77 is confronted with the grave responsibility of exploring, with imagination and realism, the methods available today to progress towards a restructuring of the economy.
We subscribe to the agreements reached at the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi from 7 to 12 March 1983, and at the Fifth Ministerial Meeting of the Group of 77, held at Buenos Aires from 28 March to 9 April 1983. We are pleased at the initiatives by the heads of State or Government which have been placed before the Assembly. In the next few months the necessary political will could be generated for dealing with the great economic challenges of our time with courage and a sense of responsibility.
The key objectives of the North-South dialogue could be to focus on the following: recognizing the right and the ability of the developing countries to take part in the management of the world economy; stimulating international economic co-operation by the adoption of measures for immediate action in all multilateral forums; structuring the monetary and financial systems and launching urgent economic negotiations on a global basis. To sum up, a global approach must be adopted, while bearing in mind that partial progress contributes to qualitative change.
We wish to stress our commitment to encouraging co-operation among the developing countries, whose potential has only begun to be tapped. South-South economic relations require a firm political will and a systematic and effective effort linking bilateral activities with regional and subregional mechanisms and with the international bodies of the developing countries. That is the only way in which we can offer a policy with true alternatives for progress and economic decolonization.
The Group of 77 is the body in the United Nations system for negotiation and protection of the developing countries. It represents an indispensable entity in contemporary international relations. It has a historic role to play which will be all the more productive when the other groups of countries are ready to carry on a dialogue in a constructive and serious manner. The Group of 77 is a decisive factor in the restructuring of the world economy and therefore in the strengthening of collective security. This is something in which Mexico has always believed, and today, as we approach new and difficult responsibilities, my Government wishes to reiterate that belief.
The arms race and development are incompatible. As long as we see a continuation of the unbelievable waste of money on the endless perfecting of weapons of war, the minimum levels of well-being required by the third world will be unattainable. If those expenditures were to be applied to the achievement of economic progress, the human condition would very soon improve.
A short while ago we harboured hope because of an era of detente which, despite being based on a balance of the most lethal weapons, left considerable room for dialogue and the quest for more reasonable balances. Thus agreement seemed possible which could lead towards a slow- down of the arms race and to the control and reduction of a nuclear weapons. Now, however, the options for negotiations seem to be more restricted.
Rearmament initiatives are taken which break the precarious balance and use up scientific and material resources, which are thus diverted from the cause of development. The primacy of the concept of military superiority is leading us to increased uncertainty, in which total annihilation seems probable. In the face of this threat, we the developing countries, along with many sectors of the population of the industrialized societies, maintain our political and moral demand that the nuclear Powers reach agreements as soon as possible leading gradually to general and complete disarmament.
We speak out against the trade in conventional weapons, which stirs up conflicts and creates vicious circles of mutual dependency. We are concerned at the fact that countries with limited resources are investing an undue proportion of their national efforts to acquiring weapons and consolidating their military apparatus. The paradox is that, for the sake of supposed security, the international community is experiencing the greatest insecurity it has ever known.
The establishment of nuclear-weapon-free zones is particularly relevant today. The Treaty of Tlatelolco is a Latin American experience which should be extended to other regions. Many peace-loving countries have expressed full support for such proposals and we hope they will be put into effect.
To confine international relations in the strait- jacket of bipolar confrontation means subordinating the aspirations of the immense majority of States to the wishes of others. We, the developing countries, see this simplification as a lessening of our independence, and we strive for more diversified and democratic international coexistence.
The equality of States under the law, self-determination and non-intervention are principles that cannot be abandoned and which imply rejection of the monopoly of power, the consolidation of spheres of influence and ideological intolerance. They constitute the best defence of our peoples' identity and sovereignty.
Current international conflicts are further complicated by hegemonist antagonism and thus serve to sustain a form of cold war, which in its turn makes confrontations more dangerous. The position adopted by the Government of Mexico with regard to these conflicts is consistent because it is in keeping with a policy based on principle and not the interests of the moment.
The question of the Malvinas Islands is topical and affects the very core of our Latin American vocation. We reiterate our recognition of Argentine sovereignty over those islands and urge the parties to begin negotiations as soon as possible on a just and lasting settlement of this dispute.
The situation in the Middle East is a clear reflection of the present state of international relations. I reaffirm Mexico's belief that peace in that region presupposes the exercise by the Palestinian people of its inalienable rights including its right to self-determination and independence, as well as recognition of the rights of all States to live in peace within recognized boundaries.
In Lebanon the situation has been exacerbated by an escalation of clashes between factions backed by outside forces. We speak out in favour of a genuinely national solution which would take into account the legitimate rights and interests of all the groups which make up that country. The fragmentation of Lebanon is becoming a living symbol of the deterioration of international coexistence and of the failure to respect the principles of the Charter of the United Nations.
There is no need to repeat our rejection of the system of apartheid and our unswerving support for the cause of the self-determination of the people of Namibia, the full independence of the Territory and the inadmissibility of linking that right to any other condition. Mexico again insists on the fact that complicity with the Pretoria regime must cease and the relevant resolutions of the Organization must be complied with.
We are deeply concerned by the conflicts affecting regional coexistence and peace in the world. We hope that countries involved in fratricidal wars—such as Iraq and Iran—will make special efforts as soon as possible to find a means of equitable negotiation. Once again we call for respect for the independence and territorial integrity of States, particularly in areas adjacent to the territory of the super-Powers, where the bipolar concept of the world is reflected in the denial of the rights of individuals and peoples.
The present tensions could lead—as, indeed, is already happening—to tragic incidents as a result of which the increasing trend towards the violation of international law and a lack of trust among States could become more marked. Respect for the dignity of all countries is the basic norm of diplomacy and is fundamental to the Organization.
In the brief summary of the development of the international society that we make each year there inevitably appear old problems and new conflicts. We must recognize this time that the exacerbation of confrontation between the most important poles in the East and the West lessened the possibilities of understanding between North and South and has led to a clear deterioration in multilateral relations.
In the face of this situation Member States must react vigorously. We cannot relinquish our sovereign not to play an effective part in the formulation of international decisions that affect all of us.
The peoples we represent here strongly demand a return to the primary political values that are the fruit of many centuries of civilization and culture and in which they have put their hope of survival and progress.
By definition, history is a process of change. The development of man is characterized by the quest for new balances in keeping with the scientific and social advances of each age. We can tackle the challenges we are able to solve with our accumulated experience and the tools given us by progress.
In overcoming each crisis there has always been the spur of political ethics which has been expressed in 
rational terms. In our time the options are very dear: either we adopt a process of detente and co-operation or we run the risk of final catastrophe.
AH States must accept the urgent need to order their internal processes in accordance with the values we proclaim in international forums. We must also shoulder the responsibility for peaceful coexistence in our own region. Finally, we must fulfil the duty of just and independent international conduct. This is the constant commitment of Mexico, which it is my honour to reiterate here today.
 

